Citation Nr: 0415216	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  02-21 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for service-connected 
limitation of motion of the left ankle, currently evaluated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


REMAND

The veteran had active military service from April 1953 to 
April 1955.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In a statement in support of claim dated in July 2002, the 
veteran appears to have raised a claim for service connection 
for a low back disorder and for disorders associated with the 
left lower leg (other than his service-connected limitation 
of motion of the left ankle) associated with his left ankle 
condition.  The record shows that the veteran was born with a 
clubfoot.  With respect to the left lower extremity 
disorders, service medical records reflect that he was 
treated during service and shortly thereafter for ulcers, 
cellulites and folliculitis of the left Achilles tendon.  The 
current medical evidence shows diagnoses of the left ankle 
including degenerative joint disease and myositis 
ossification of the left ankle.  A private examiner in July 
2002 and a VA examiner in August 2002 attributed those 
disorders to veteran's service.  These matter have not been 
adjudicated by the RO and are referred thereto for 
appropriate action.  

The Board notes that additional evidence was submitted 
regarding the veteran's claim after this matter was certified 
to the Board.  The veteran has not waived RO review of this 
evidence.  

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2003).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  VA is also required to provide 
examinations when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  

The Board notes that the veteran's most recent VA examination 
dated in August 2002 is not adequate for rating purposes.  As 
noted above, the veteran is service-connected for limitation 
of motion of the left ankle pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2003).  The United States Court of 
Veterans Appeals has held that when a diagnostic code is 
predicated on loss of motion, the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 must be also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
on use or due to flare-ups, excess fatigability, weakened 
movement, incoordination, or pain on movement.  See Johnson 
v. Brown, 9 Vet. App. 7 (1996); Deluca v. Brown, 8 Vet. App. 
202, 207-208 (1995)
In this case, the examiner did not address whether or not the 
veteran demonstrated other manifestations of functional loss 
including weakness, excess fatigability, and incoordination 
as prescribed by 38 C.F.R. §§ 4.40 and 4.45 (2003).  See 
Deluca v. Brown, 8 Vet. App. 202, 207-208 (1995).  Therefore, 
another VA examination is warranted.  38 C.F.R. § 3.326 
(2003).  

The Board also notes that the August 2002 VA examiner 
referred to X-ray studies of the veteran's left ankle 
associated with the examination.  However, those records have 
not been associated with the veteran's claims file.  

Based on the foregoing, the claim is remanded to the RO for 
the following:  

1.  Thereafter, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should ensure 
that the notification requirements and 
development procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are fully met.  
As noted above, the RO must convey (1) the 
information and evidence not of record that is 
necessary to substantiate the claim; (2) the 
information and evidence that the VA will seek to 
provide; (3) the information and evidence that 
the claimant is expected to provide; and (4) 
notice that the claimant is to provide any 
evidence in his or her possession that pertains 
to the claim.  

2.  The RO should obtain all medical records 
regarding the veteran's left ankle disorder of 
the VA medical facility in St. Louis, Missouri 
since 2002.  In addition, the RO should obtain X-
rays studies of the left ankle associated with an 
August 2002 VA examination.  If these documents 
are not available, it should be indicated in 
writing.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the severity 
of his service-connected left ankle disability.  
Any necessary tests or studies, including X-rays, 
should be conducted.  The claims folders should 
be made available to the examiner.  The examiner 
should comment on the following:  

a.	The examiner should provide range of motion 
measurements (using a goniometer) of the left 
ankle.  The examiner is requested to provide a 
definition, in degrees, of " normal" ankle 
motion, and provide an opinion as to the 
severity of the any evidenced motion 
limitation in the veteran.  

b.	The examiner must perform tests of joint 
movement against varying resistance of the 
left ankle.  The extent of any incoordination, 
weakened motion and excess fatigability on use 
must be described by the examiner.  The 
examiner must be requested to identify any 
objective evidence of pain or functional loss 
due to pain of the left ankle.  The examiner 
must also express an opinion concerning 
whether there would be additional limits on 
functional ability during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, expresss this in terms of additional 
degrees of limitation of motion during flare-
ups.  If this is not feasible, the examiner 
should so state.  The examiner should also 
provide an opinion concerning the impact of 
the service-connected left ankle disability on 
the veteran's ability to work.  The rationale 
for all opinions expressed should be 
explained.

5.  The RO should then readjudicate the 
claim of entitlement to an increased 
rating for limitation of motion of the 
left ankle, with consideration of the 
newly submitted evidence as noted in the 
body of this remand.  If the claim remains 
denied, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


